IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


ENTERPRISE RENT -A -CAR COMPANY         :   No. 512 WAL 2016
OF PITTSBURGH, LLC,

                 Respondent             :   Petition for Allowance of Appeal from
                                        :   the Order of the Superior Court

           v.



TODD KOGER,

                 Petitioner


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of May, 2017, the Petition for Allowance of Appeal is

DENIED.